*234
To the Honorable Senate:

The undersigned justices of the supreme court give the following answer to the question contained in your resolution of May 15,1975, and filed here May 20, 1975.
The proposed legislation (Senate bill 182) would make certain changes in RSA ch. 162-G designed to meet the constitutional difficulties referred to In Opinion of the Justices, 114 N.H. 170, 316 A.2d 190 (1974). It was there pointed out that the failure to adequately define the “net project cost” for which the governmental unit might be liable made the statute of questionable validity. The proposed legislation eliminates all reference to “net project cost” as being an obligation of the governmental unit, thus removing this constitutional objection and would provide safeguards and standards not included in the existing statute RSA ch. 162-G.
As we have so often stated before, we “cannot predict every issue” which adversaries might raise if Senate bill 1824s enacted. Opinion of the Justices, 111 N.H. 199, 205, 278 A.2d 357, 361 (1971). We have examined the proposed legislation which on its face appears to be constitutional.
Whether industrial development should proceed locally under the proposed legislation or State-wide under the provision of RSA ch. 162-1 as inserted by Laws 1975, ch. 98 approved April 22, 1975, is a question of policy, wisdom, and procedure, determination of which is a legislative and not a judicial function.
Frank R. Kenison
Laurence I. Duncan
Edward J. Lampron
William A. Grimes
Robert J. Griffith
May 22, 1975